Citation Nr: 1121018	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  10-17 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased disability rating for bilateral pes planus with plantar fasciitis of the left foot, status post fasciotomy, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1971 to March 1974.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO).

In January 2011, the Veteran testified at a videoconference hearing conducted by the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the claims file.

For the following reasons, this appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary in order to adjudicate the issue on appeal.  

The Board notes that, in essence, the Veteran has reported a worsening of symptoms associated with his bilateral pes planus with plantar fasciitis of his left foot, status post fasciotomy.  More specifically, the Veteran has described pain, cramping, swelling, extreme tenderness, marked inward displacement, and severe spasms in his feet and has stated that these symptoms have not improved, despite the use of orthopedic shoes or appliances.  Additionally, the Veteran reported using a cane daily and a wheelchair occasionally.  He indicated that he cannot walk or stand for long periods of time without experiencing pain and discomfort in the bilateral feet.

The Board finds that the most recent July 2009 VA examination of the Veteran's disabilities does not contemplate his current foot complaints.  Moreover, the Board notes that the VA examination does not contemplate the most recent treatment records were since added to the claims file.  Therefore, the Board finds that a current VA examination is necessary in order to determine the Veteran's complete disability picture.  See Caffrey v. Brown, 6 Vet. App. 377 (1994) (holding that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate).  

The duty to assist includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of a disability.  Peters v. Brown, 6 Vet. App. 540, 542 (1994).  The Board is required to discuss its reasons and bases for assigning a particular disability rating with reference to the criteria contained in the relevant diagnostic code(s).  It is not permitted to discuss factors outside the scope of the rating criteria, nor is it permitted to speculate on the presence or absence of the criteria on the basis of incomplete information.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  See also Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); & Colvin v. Derwinski, 1 Vet. App. 171 (1991) (the Board is precluded from reaching its own unsubstantiated medical conclusions and is, instead, bound by the medical evidence of record on these matters).  

As this case is being remanded, the RO/AMC should obtain any recent, relevant treatment records related to the Veteran's bilateral pes planus with plantar fasciitis of his left foot, status post fasciotomy.

Accordingly, the case is REMANDED for the following action:

1.  After procuring the appropriate release of information forms where necessary, obtain records of any pertinent outstanding treatment that the Veteran may have received for his bilateral pes planus with plantar fasciitis of his left foot, status post fasciotomy since August 2010.  

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and extent of the service-connected bilateral pes planus with plantar fasciitis of the left foot, status post fasciotomy.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  Any testing deemed necessary, including X-rays, should be performed.  All pertinent symptomatology should be annotated in the examination report.  

The examiner should provide a full discussion of symptoms associated with the Veteran's bilateral pes planus with plantar fasciitis of the left foot, status post fasciotomy.  In particular, the examiner should indicate whether, due solely to the service-connected bilateral pes planus with plantar fasciitis of the left foot, status post fasciotomy, there is evidence of pronounced symptomatology; marked pronation or extreme tenderness of plantar surfaces of the feet; and marked inward displacement and severe spasm of the tendoachilles on manipulation and whether these foot symptoms improve upon the use of orthopedic shoes or appliances.  In answering these questions, the examiner should address the Veteran's specific contentions with regard to his foot symptomagology and should, to the extent possible, disassociate any symptoms associated with the service-connected bilateral pes planus with plantar fasciitis of the left foot, status post fasciotomy, with that symptomatology associated with any nonservice-connected foot problems.

Finally, the examiner should address the impact of the service-connected bilateral pes planus with plantar fasciitis of the left foot, status post fasciotomy, on the Veteran's occupational functioning (regardless of his age).  

If the examiner is unable to comment on any of the above, he or she should so indicate and explain why.  A complete rationale for all opinions expressed must be provided.  

3.  Following completion of the foregoing, the RO/AMC must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the RO/AMC should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2010).

4.  Then, the RO/AMC should readjudicate the issue on appeal, based on all the evidence of record, including any additional information obtained as a result of this Remand, and all governing legal authority.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals 



(CONTINUED ON NEXT PAGE)
for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


